                       Case1:19-cv-11311-JSR
                       Case 1:19-cv-11311-JSR Document
                                              Document13
                                                       8 Filed
                                                         Filed12/13/19
                                                               12/23/19 Page
                                                                        Page21of
                                                                               of28
FOIA Summons (12/11) (Page 2)

Civil Action No.

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)       United States Customs and Border Protection
was received by me on (date)        12/13/2019                      .

          ’ I personally served the summons on the individual at (place)
                                                                                 on (date)                         ; or

          ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                            , a person of suitable age and discretion who resides there,
          on (date)                           , and mailed a copy to the individual’s last known address; or

          ’ I served the summons on (name of individual)                                                                    , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                         ; or

          ’ I returned the summons unexecuted because                                                                           ; or
                                I served United States Customs and Border Protection (CBP) by serving the United States (see below) and
          ’ Other (specify):
                                by sending a copy of the summons and of the complaint by USPS certified mail to CBP on 12/13/2019.
                                Please see attached USPS receipts and delivery confirmations which show that the summons and
                                complaints were delivered to (1) CBP, (2) the Attorney General of the United States, and (3) the Civil
                                Process Clerk of the U.S. Attorney's Office for the Southern District of New York on or before 12/23/2019.
          My fees are $                       for travel and $                    for services, for a total of $                       .


          I declare under penalty of perjury that this information is true.


Date:     12/23/2019
                                                                                       Server’s signature

                                                                          Adeline Lee, Paralegal, ACLU Foundation
                                                                                     Printed name and title

                                                                                  125 Broad Street
                                                                                  18th Floor
                                                                                  New York, NY 10004
                                                                                        Server’s address

Additional information regarding attempted service, etc:
 I served the United States by (1) sending a copy of the complaint and of all summonses by USPS certified mail to the Attorney General
 of the United States on 12/13/2019 and (2) sending a copy of the complaint and of all summonses to the U.S. Attorney’s Office for the
 Southern District of New York by USPS certified mail on 12/13/2019. Please see the attached USPS receipts and delivery notices.
Case 1:19-cv-11311-JSR Document 13 Filed 12/23/19 Page 2 of 8
12/23/2019                                     USPS.com® - 13
                       Case 1:19-cv-11311-JSR Document     USPS Filed
                                                                Tracking® Results
                                                                       12/23/19   Page 3 of 8
  Tracking Number: 70191120000206219371

  Your item was delivered to an individual at the address at 12:36 pm on December 20, 2019 in
  WASHINGTON, DC 20528.




  Delivered
  December 20, 2019 at 12:36 pm
  Delivered, Left with Individual
  WASHINGTON, DC 20528
  Get Updates




     Text & Email Updates


     Tracking History


     December 20, 2019, 12:36 pm
     Delivered, Left with Individual
     WASHINGTON, DC 20528
     Your item was delivered to an individual at the address at 12:36 pm on December 20, 2019 in WASHINGTON, DC
     20528.



     December 20, 2019, 11:17 am
     Available for Pickup
     WASHINGTON, DC 20229



     December 20, 2019, 9:36 am
     Arrived at Unit
     WASHINGTON, DC 20018



     December 20, 2019, 5:16 am
     Arrived at USPS Regional Destination Facility
     WASHINGTON DC DISTRIBUTION CENTER



     December 19, 2019, 7:22 pm
     Arrived at USPS Regional Destination Facility
     WASHINGTON DC NETWORK DISTRIBUTION CENTER



     December 19, 2019
     In Transit to Next Facility




https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=5&text28777=&tLabels=70191120000206219371%2C70191120000206219401%2C…   1/2
12/23/2019                                    USPS.com® - 13
                      Case 1:19-cv-11311-JSR Document     USPS Filed
                                                               Tracking® Results
                                                                      12/23/19   Page 4 of 8
     December 16, 2019, 1:05 pm
     Arrived at USPS Regional Origin Facility
     NEWARK NJ DISTRIBUTION CENTER



     December 14, 2019, 6:57 am
     Arrived at USPS Regional Origin Facility
     JERSEY CITY NJ NETWORK DISTRIBUTION CENTER



     December 13, 2019, 7:10 pm
     Departed Post Office
     NEW YORK, NY 10005



     December 13, 2019, 6:05 pm
     USPS in possession of item
     NEW YORK, NY 10005




     Product Information



      Postal Product:                                            Features:
                                                                 Certified Mail™




https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=5&text28777=&tLabels=70191120000206219371%2C70191120000206219401%2C…   2/2
12/23/2019                                    USPS.com® - 13
                      Case 1:19-cv-11311-JSR Document     USPS Filed
                                                               Tracking® Results
                                                                      12/23/19   Page 5 of 8
  Tracking Number: 70191120000206219401

  Your item was delivered at 5:10 am on December 23, 2019 in WASHINGTON, DC 20530.




  Delivered
  December 23, 2019 at 5:10 am
  Delivered
  WASHINGTON, DC 20530
  Get Updates




     Text & Email Updates


     Tracking History


     December 23, 2019, 5:10 am
     Delivered
     WASHINGTON, DC 20530
     Your item was delivered at 5:10 am on December 23, 2019 in WASHINGTON, DC 20530.



     December 20, 2019, 11:18 am
     Available for Pickup
     WASHINGTON, DC 20530



     December 20, 2019, 8:50 am
     Arrived at Unit
     WASHINGTON, DC 20018



     December 20, 2019, 8:07 am
     Arrived at USPS Regional Destination Facility
     WASHINGTON DC DISTRIBUTION CENTER



     December 19, 2019, 7:24 pm
     Arrived at USPS Regional Destination Facility
     WASHINGTON DC NETWORK DISTRIBUTION CENTER



     December 19, 2019
     In Transit to Next Facility




https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=5&text28777=&tLabels=70191120000206219371%2C70191120000206219401%2C…   1/2
12/23/2019                                    USPS.com® - 13
                      Case 1:19-cv-11311-JSR Document     USPS Filed
                                                               Tracking® Results
                                                                      12/23/19   Page 6 of 8
     December 16, 2019, 1:05 pm
     Arrived at USPS Regional Origin Facility
     NEWARK NJ DISTRIBUTION CENTER



     December 14, 2019, 6:57 am
     Arrived at USPS Regional Origin Facility
     JERSEY CITY NJ NETWORK DISTRIBUTION CENTER



     December 13, 2019, 7:10 pm
     Departed Post Office
     NEW YORK, NY 10005



     December 13, 2019, 6:05 pm
     USPS in possession of item
     NEW YORK, NY 10005




     Product Information



                                                          See Less




https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=5&text28777=&tLabels=70191120000206219371%2C70191120000206219401%2C…   2/2
12/16/2019                                     USPS.com® - 13
                       Case 1:19-cv-11311-JSR Document     USPS Filed
                                                                Tracking® Results
                                                                       12/23/19   Page 7 of 8
  Tracking Number: 70191120000206219395

  Your item was delivered to the front desk, reception area, or mail room at 1:57 pm on December 16,
  2019 in NEW YORK, NY 10007.




  Delivered
  December 16, 2019 at 1:57 pm
  Delivered, Front Desk/Reception/Mail Room
  NEW YORK, NY 10007
  Get Updates




     Text & Email Updates


     Tracking History


     December 16, 2019, 1:57 pm
     Delivered, Front Desk/Reception/Mail Room
     NEW YORK, NY 10007
     Your item was delivered to the front desk, reception area, or mail room at 1:57 pm on December 16, 2019 in NEW
     YORK, NY 10007.



     December 16, 2019, 11:31 am
     Out for Delivery
     NEW YORK, NY 10007



     December 16, 2019, 11:20 am
     Arrived at Unit
     NEW YORK, NY 10007



     December 15, 2019
     In Transit to Next Facility



     December 15, 2019, 2:54 am
     Arrived at USPS Facility
     NEW YORK, NY 10007



     December 15, 2019, 2:51 am
     Departed USPS Regional Facility
     NEW YORK NY DISTRIBUTION CENTER




https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=5&text28777=&tLabels=70191120000206219401%2C70191120000206219388%2C…   1/2
12/16/2019                                    USPS.com® - 13
                      Case 1:19-cv-11311-JSR Document     USPS Filed
                                                               Tracking® Results
                                                                      12/23/19   Page 8 of 8
     December 14, 2019, 4:35 pm
     Arrived at USPS Regional Facility
     NEW YORK NY DISTRIBUTION CENTER



     December 14, 2019, 6:57 am
     Arrived at USPS Regional Facility
     JERSEY CITY NJ NETWORK DISTRIBUTION CENTER



     December 13, 2019, 7:10 pm
     Departed Post Office
     NEW YORK, NY 10005



     December 13, 2019, 6:05 pm
     USPS in possession of item
     NEW YORK, NY 10005




     Product Information



      Postal Product:                                            Features:
                                                                 Certified Mail™




https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=5&text28777=&tLabels=70191120000206219401%2C70191120000206219388%2C…   2/2
